Citation Nr: 9931590	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-08 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
residuals of left leg shrapnel wound with retained 
metallic foreign body and scar.

2. Entitlement to a compensable evaluation for residuals of 
left neck shrapnel wound with scar.

3. Entitlement to service connection for residuals of right 
leg gunshot wound.

4. Entitlement to service connection for scar, back, right 
side.


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

On October 5, 1999, the Board of Veterans' Appeals (Board) 
received appellant's request for advancement on the docket.  
As this matter is currently under appellate consideration, 
the motion is moot.


FINDINGS OF FACT

1. The left leg shrapnel wound is principally manifested by 
X-ray evidence of small retained metallic foreign bodies 
in the calf muscle, Muscle Group XI, and a scar measuring 
about 1 x 2 centimeters which is non-tender and non-
adherent; objective findings include no tissue loss; no 
muscle penetration; no damage to tendons, bones, joints, 
or nerves; and good muscle strength.

2. The left neck shrapnel wound is principally manifested by 
a healed scar on the left side of the neck; the scar is 
not shown to be tender or painful, poorly nourished or 
ulcerated, or to result in limitation of function; there 
is no evidence of muscle injury.

3. The evidence of record demonstrates that the veteran 
sustained a right leg gunshot wound prior to his service 
which has been recognized for VA purposes, and it was not 
aggravated during his period of recognized service.

4. There is no competent medical evidence of record which 
relates the veteran's scar, back, right side to his period 
of recognized service


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
residuals of left leg shrapnel wound with small retained 
metallic foreign body have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.56, 4.73, 4.118, 
Diagnostic Code 5311 (1999).

2. The criteria for a compensable rating for residuals of 
left neck shrapnel wound have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.56, 4.73, 4.118, 
Diagnostic Code 7800 (1999).

3. The claim of entitlement to service connection for 
residuals of right leg gunshot wound is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 

4. The claim of entitlement to service connection for scar, 
back, right side, is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reflect that, on July 
9, 1945, he sustained two small penetrating wounds to the 
left calf area as a result of being struck by enemy hand 
grenade fragments.  It was noted that the area was tender and 
painful with 2+ pitting and edema in the foot and no evidence 
of vascular or neural damage.  A July 20, 1945, notation 
reflects that the veteran's wounds were healed, he walked 
with a limp to the left, and needed 2 weeks convalescence 
before duty.  An October 1945 report of Physical Examination 
reflects that evaluation of the veteran's skin revealed a 
scar at the right scapular region and musculo-skeletal 
defects consisted of evidence of fractured ribs.

In an affidavit for Philippine Army Personnel, signed by the 
veteran in October 1945, he reported a he was treated for a 
through and through gunshot wound to the right leg in January 
1942.  Additionally, the question regarding prisoner of war 
status was struck out.  A second affidavit for Philippine 
Army Personnel, signed by the veteran in January 1946, 
reflects that the veteran reported that he was treated for 
shrapnel wound in the left neck in July 1945.  The veteran 
also responded that the prisoner of war question was not 
applicable.

In October 1981, the RO submitted a VA Form 70-3101, Request 
for Information, to the United States Army Reserve Personnel 
Center (ARPERCEN).  A November 1981 reply from ARPERCEN 
reflects that the veteran was in missing status from November 
1944 to January 1945, had recognized guerrilla service from 
January 1945 to October 1945, and regular Philippine Army 
service from October 1945 to January 1946.

In a March 1997 POW Questionnaire, the veteran stated that, 
in January 1942, he was wounded in action and held captive by 
the Japanese for 6 days.  

An August 1997 Memorandum for File from the RO notes that the 
service department certification did not indicate any 
prisoner-of-war (POW) status for the veteran and established 
that his active service was from November 1944 to January 
1946.

Upon VA orthopedic examination in October 1997, the veteran 
reported subjective complaints of pain in both legs and 
knees.  His medical history reflects that he sustained a 
penetrating gunshot wound to the right leg in 1942.  Clinical 
findings included two healed scars on the right leg, 
residuals of through and through gunshot wounds.  One scar 
measured 2x3 centimeters in diameter and the other measured 
4x5 centimeters in diameter.  The examiner further noted a 
healed scar on the left leg, residual of gunshot wound, 
measuring about 1x2 centimeters in diameter.  The left leg 
scar was described as non-tender and non-adherent.  There was 
no keloid formation, adherence, herniation, inflammation, 
swelling, depression, or ulceration.  It was noted that the 
veteran complained of pain upon flexion of the knee and hips 
and there was no loss of motion in the knees, ankles, or 
hips.  The diagnoses included healed scars, right leg, 
residual of gunshot wound, through and through with retained 
metallic foreign bodies; healed scar, left leg, residual of 
gunshot wound with retained metallic foreign bodies; healed 
scar, back, right, residual of injury; and healed scar, neck, 
left side, residual of gunshot wound.  

Upon VA muscles examination in October 1997, the veteran 
reported that the sustained a back injury in 1944 as a result 
of jumping in a fox hole and hitting his back on a stone.  
Subjective complaints were pain in both legs and low back 
pain.  Objective findings included no tissue loss; no muscle 
penetration; no adhesions; and no damage to tendons, bones, 
joints, or nerves.  The examiner described healed scars on 
the veteran's back and neck and noted that the neck scar was 
hardly visible.  It was further noted that muscle strength 
was fair in the right lower extremity and good in the left 
lower extremity.  The diagnoses were the same as that which 
were noted on the October 1997 orthopedic examination report.

X-ray testing in conjunction with the above examinations 
revealed minimal degenerative arthritis, both knees, and 
small retained metallic foreign bodies in the calf muscles, 
Muscle Group XI, multiple on the left and single on the 
right.

Increased Evaluations

Pertinent Law and Regulations:  In light of the veteran's 
contentions and the determination by the United States Court 
of Appeals for Veterans Claims (Court) in Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992), the Board finds that the 
veteran's claims of entitlement to an evaluation in excess of 
10 percent for residuals of left leg shrapnel wound and 
entitlement to a compensable evaluation for residuals of left 
neck shrapnel wound are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1999).  This evaluation includes consideration of 
functional disability due to pain under the provisions of 
38 C.F.R. § 4.40.  Additionally, functional impairment due to 
pain, weakness, and painful motion must also be considered.  
38 C.F.R. §§ 4.40, 4.45(1999); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a specific case."  Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  A change in the diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); see also 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

These regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), which 
require the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable the VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
at 593-94.  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  

The Court has emphasized that all disabilities, including 
those arising out of a single disease entity, are to be rated 
separately as long as the symptomatology is not duplicative 
or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 
C.F.R. § 4.25 (1999). 

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in a case before VA, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 4.3 (1999).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, the requirements for, 
and the effect of treatment over past periods as well as the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).

The veteran is service-connected for scar, left leg, residual 
of shrapnel wound with retained metallic foreign body.  This 
disability is evaluated as 10 percent disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  The veteran 
is also service-connected for scar, neck, left side, residual 
of shrapnel wound.  This disability is evaluated as zero 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7800 (1999).

Disfiguring scars of the head, face, and neck are rated under 
38 C.F.R. § 4.118, Diagnostic Code 7800, which provides that 
a scar resulting in slight disfigurement warrants a 
noncompensable rating and a moderately disfiguring scar 
warrants a 10 percent rating.  Additionally, under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803, a 10 percent rating is 
warranted for a superficial scar that is poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7804, provides that a 10 percent disability rating is 
warranted for a superficial scar that is tender and painful 
on objective demonstration.  The provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7805, indicate that other scars will 
be rated based on limitation of function of the part 
affected.

Certain principles are set forth for combined ratings for 
muscle injuries pursuant to 38 C.F.R. § 4.55 (including as 
revised effective 1997).  Additionally, specific guidelines 
are in place for given muscle groups with generally 
noncompensable ratings assignable for slight impairment, 10 
percent for moderate, etc., under 38 C.F.R. § 4.73, 
Diagnostic Codes 5301-5329.

In general, where there has been injury to muscles which 
involved shrapnel or metallic shell fragments, certain 
guidelines apply pursuant to 38 C.F.R. § 4.56.  In this 
regard, the criteria for muscle damage thereunder, and 
specifically addressed muscle group by muscle group, etc., 
takes into consideration whether there are retained shell 
fragments, etc. in addition to the scar, the nature of the 
scar and other relevant factors reflecting overall impairment 
as a result of the injury.

Under the current provisions of 38 C.F.R. § 4.56(a), an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  

38 C.F.R. § 4.56(b) provides that a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.

For VA rating purposes, the cardinal signs and symptoms of  
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 38 C.F.R. 
§ 4.56(c). 

38 C.F.R. § 4.56(d) states that, under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe, 
or severe.

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1).  History and complaints include service 
department record of superficial wound with brief treatment 
and return to duty; healing with good functional results; no 
cardinal signs or symptoms of muscle disability as defined in 
paragraph (c) of 38 C.F.R. § 4.56.  Id.  Objective findings 
include minimal scar; no evidence of fascial defect, atrophy, 
or impaired tonus; no impairment of function or metallic 
fragments retained in muscle tissue.  Id.

38 C.F.R. § 4.56(d)(2) provides that moderate muscle 
disability is a type of injury from a through and through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  History and complaints include service department 
record or other evidence of inservice treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56(c), particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue; some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56 (d)(3).

A noncompensable (zero percent) evaluation is assigned for 
slight injury to Muscle Group XI (muscles of the calf).  A 10 
percent evaluation requires moderate injury and a 20 percent 
evaluation moderately severe injury.  38 C.F.R. Part 4, 
§ 4.73, Diagnostic Code 5311.

Analysis:  As noted above, the veteran is currently receiving 
a 10 percent evaluation for scar, left leg, residual of 
shrapnel wound with retained metallic foreign body under 38 
C.F.R. § 4.118, Diagnostic Code 7804, and a zero percent 
rating for scar, neck, left, residual of shrapnel wound under 
38 C.F.R. § 4.118, Diagnostic Code 7800.  

With respect to the left leg scar, the Board notes that a 10 
percent evaluation is the highest rating provided for a 
painful or tender scar under Diagnostic Code 7804.  However, 
inasmuch as the current medical evidence of record 
demonstrates that the veteran's left leg scar is non-tender, 
the Board finds that evaluation of the residuals of the 
veteran's left leg wound is not appropriate under Diagnostic 
Code 7804.  Rather, because the residuals of this injury are 
manifested by retained metallic foreign bodies in the calf 
muscles, Muscle Group XI, Board finds that the residuals are 
more appropriately evaluated under the schedular criteria for 
injury to the calf muscles under Diagnostic Code 5311 for 
injury to Muscle Group XI.  38 C.F.R. §§ 4.56, 4.73, 4.118, 
Diagnostic Code 5311; Butts v. Brown, 5 Vet. App. 532, 538 
(1993).

As noted above, a noncompensable (zero percent) evaluation is 
assigned for slight injury to muscles of the calf; a 10 
percent evaluation requires moderate injury and a 20 percent 
evaluation moderately severe injury.  38 C.F.R. Part 4, 
§ 4.73, Diagnostic Code 5311.  Significantly, the current 
criteria set forth at 38 C.F.R. § 4.56 for a slight muscle 
disability indicates that metallic fragments retained in 
muscle tissue are not characteristic of slight muscle 
disability.  Accordingly, the Board finds that the 1997 X-ray 
evidence of small retained metallic foreign bodies in the 
calf muscles rules out classification of the injury as a 
slight injury.  Thus, the shrapnel wound to the left leg must 
be classified as at least a moderate muscle disability, thus 
warranting the assignment of a 10 percent rating.  However, a 
20 percent evaluation for this wound under Diagnostic Code 
5311 is not warranted because moderately severe disability is 
not shown by the objective evidence of record.  Recent VA 
muscles examination resulted in findings which included no 
tissue loss; no muscle penetration; and no damage to tendons, 
bones, joints, or nerves.  Muscle strength was good in the 
left lower extremity.  Specifically, residuals of left leg 
gunshot wound are not shown to be through and through or deep 
open penetrating with debridement, prolonged infection, or 
sloughing of soft parts and intermuscular scarring.  The 
record does not show cardinal symptoms consisting of loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.

Similarly, a 10 percent rating is the highest rating 
permitted under Diagnostic Code 7803 for a superficial scar 
which is poorly nourished with repeated ulceration; symptoms 
which are not manifested in the veteran's left leg scar.  

Additionally, the Schedule for Rating Disabilities provides 
evaluations for scars based on the limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  
However, inasmuch as the October 1997 reports of VA 
examinations reflect no findings indicative of loss function 
due to the residuals of the shell fragment wound, including 
the scar, a rating in excess of 10 percent for loss of 
function of the left leg under Diagnostic Code 7805 is not 
warranted.

With respect to a compensable evaluation of the veteran's 
neck scar, left side, the Board notes that the October 1997 
VA examination report indicated that this scar was hardly 
visible, non-tender, and non-adherent.  It was not described 
as poorly nourished with repeated ulceration and no loss of 
function as a result thereof was noted.  Accordingly, the 
evidence does not demonstrated that the veteran's healed left 
neck scar is disfiguring, poorly nourished, painful or 
tender, or productive of functional loss so as to warrant a 
rating in excess of zero percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, or 7805.

Accordingly, the Board finds that the evidence is against 
entitlement to disability ratings greater than 10 percent for 
a left leg scar as a result of shrapnel wounds with retained 
metallic foreign bodies and zero percent for a left neck scar 
as a result of shrapnel wound.  

As the evidence is not in relative equipoise regarding the 
degree of disability of the veteran's service-connected 
scars, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


Service Connection

Legal Criteria:  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that the 
claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit, 5 Vet. App. at 92-93.

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also establish 
a well-grounded claim.  Savage v. Gober, 10 Vet. App. 488 
(1997).  The chronicity standard is established by competent 
evidence of the existence of a chronic disease in service or 
during an applicable presumption period; and present 
manifestations of the same chronic disease.  The continuity 
standard is established by medical evidence of a current 
disability; evidence that a condition was noted in service or 
during a presumption period; evidence of post-service 
continuity of symptomatology; and medical, or in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  This type of 
lay evidence, for purposes of well groundedness, will be 
presumed credible when it involves symptomatology that is not 
inherently incredible or beyond the competence of a lay 
person to observe.  Savage, supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.

Analysis:  The Board finds that the veteran has not submitted 
a well grounded claim of entitlement to service connection 
for residuals of right leg gunshot wound or for a scar, back, 
right side.  There is no evidence of any complaints, 
treatment, or diagnosis with respect to these injuries during 
the veteran's period of recognized military service.  In 
fact, the veteran has acknowledged that he sustained his 
right leg gunshot wound in 1942, prior to his recognized 
period of active service as verified by the service 
department.

In this regard, the Board notes that the Court, in Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992), held that the service 
department's findings as to the service of the appellant is 
binding on VA for the purposes of establishing service in the 
U.S. Armed Forces, Philippine Commonwealth Army, or 
Philippine guerrillas in the service of the U.S. Armed 
Forces.  The Court has held that a service department 
determination as to an individual's service shall be binding 
on VA, unless a reasonable basis exists for questioning it.  
See Manibog v. Brown, 8 Vet. App. 465, 468 (1996).  
Accordingly, the Board cannot accept the veteran's assertions 
of active service prior to November 1944, the date which has 
been verified by the service department as the start of the 
veteran's period of active duty.  

For the reasons stated above, the Board finds that the 
veteran has not submitted well-grounded claims of entitlement 
to service connection for residuals of right leg gunshot 
wound or for scar, back, right side.  Thus, his claims must 
be denied.  Furthermore, since the veteran has not submitted 
the evidence necessary for well-grounded claims, a weighing 
of the merits of the claims are not warranted and the 
doctrine of reasonable doubt is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
appellant's claim is well grounded, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether the appellant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
appellant's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decisions herein.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any 
medical evidence that has not already been obtained or 
requested that would well ground his claims.  McKnight v. 
Brown, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997).


ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of left leg shrapnel wound with 
retained metallic foreign body and scar is denied.

Entitlement to compensable evaluation for residuals of left 
neck shrapnel wound with scar is denied.

Entitlement to service connection for residuals of right leg 
gunshot wound is denied.

Entitlement to service connection for a scar, back, right 
side, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

